COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-18-00714-CR
 Style:                  Walter Nelson v. The State of Texas
 Date motion filed*:     February 19, 2019
 Type of motion:         Second Motion for Extension of Time to File Appellant’s Brief
 Party filing motion:    Appellant’s Appointed Counsel Richard K. Oliver
 Document to be filed:   Appellant’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                December 19, 2018
        Number of extensions granted:          1     Current Due Date: February 19, 2019
        Date Requested:                   April 18, 2019 (121 days from original due date)

Ordered that motion is:
       Granted, in part
              If document is to be filed, document due: March 21, 2019.
                     No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Because appellant’s counsel has filed a second extension requesting 60 days to file his
         brief due to trials scheduled in other cases for February and early March and because
         he is a solo practitioner, his request is granted, in part, for 30 days due to the total
         length requested. See TEX. R. APP. P. 4.1(a), 10.5(b)(1)(C), 38.6(d). However, counsel
         is warned that no further extensions will be granted.

Judge’s signature: ___/s/ Justice Evelyn V. Keyes________
                   x Acting individually        Acting for the Court
Date: __February 26, 2019_____